DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-10 are objected to because:
Claim 1, line 1, “Switch device” should be –A switch device-.
Claims 2-10, lines 1, “Switch device” should be –The switch device-.
Claim 1, line 10, “the magnetic field lines” lacks antecedent basis.
Claim 1, line 11, “the magnetic field lines” lacks antecedent basis.
Claim 1, line 18, “the current direction” lacks antecedent basis.
Claim 1, line 18, “the same direction” lacks antecedent basis.
Claim 1, line 19, “said region” lacks antecedent basis.
Claim 1, line 21, “the direct vicinity” lacks antecedent basis.
Claim 1, lines 21-22, “the magnetic field” lacks antecedent basis.
Claim 2, line 2, “it is” unclear and leave doubts as to what is being referred to.
Claim 2, line 3, “the plane of extension” lacks antecedent basis.
Claim 5, line 4, the plane of extension” lacks antecedent basis.
Claim 6, line 2, “the direction of magnetization” lacks antecedent basis.
Claim 7, line 5, “that side” lacks antecedent basis.

Claim 8, line 2, “the respective contact” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kralik, US 20160217951 in view of Fasano, US 9406465.
Regarding claim 1, Kralik discloses (figs. 1-8) a switch device (1) with at least one contact point (7.1, 9.1; 7.2, 9.2) and one permanent magnetic (2.1; 2.2) arc blowing device associated with the contact point (7.1, 9.1; 7.2, 9.2), where the arc blowing device comprises a first lateral pole plate (6.1), a second lateral pole plate (6.2), a central pole plate (6.3) arranged there between, and at least one first permanent magnet (2.1; 2.2) to generate a magnetic blow-out field, where the at least one first permanent magnet (2.1) is arranged and is in contact with at least one of the pole plates (6.1) either directly or via a magnetic conductor such that a first magnetic field region (4.1) of the blow-out field is provided between the first lateral pole plate (6.1) and the central pole plate (6.3), and such that a second magnetic field region (4.2) of the blow-out field is provided between the second lateral pole plate (6.2) and the central pole plate (6.3), where the magnetic field lines (23) of the first magnetic field region (4.1) are aligned opposite the magnetic field lines (23) of the second magnetic field region (4.2), and where the blow-out field additionally has a transition region which connects the first magnetic field region (4.1) and the second magnetic field region (4.2) together, where the magnetic field lines (23) are 
Kralik fails to disclose that the arc-blowing device has at least one-second permanent magnet as an auxiliary magnet, wherein the auxiliary magnet is arranged in the direct vicinity of the contact point such that at least one section of the magnetic field of the auxiliary magnet amplifies the blowout field in the transition region.
Fasano discloses (figs.7-13) a switch (100) where an arc-blowing device has at least one-second permanent magnet as an auxiliary magnet (770), where the auxiliary magnet (770) is arranged in the direct vicinity of a contact point (110, 130) such that at least one section of a magnetic field (780) of the auxiliary magnet (770) amplifies a blowout field in a transition region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact region of Kralik with the inclusion of the auxiliary magnet, as taught by Fasano, thereby providing an arrangement that generates a magnetic field, which permeates a region where an arc between the contact point may be form, thus improving arc extinguishing performance of the switch.
Regarding claim 2, Kralik in combination with Fasano further disclose auxiliary magnet (770) is arranged such that it is plane-symmetrical with respect to a plane of symmetry [see fig.13] of the arc-blowing device defined by the plane of extension of the central pole plate (6.3).


Regarding claim 7, Kralik in combination with Fasano further disclose that the contact point (7.1, 9.1; 7.2, 9.2) comprises a first contact (7.1, 9.1) and a second contact (7.2, 9.2), where the first and the second contacts (7.1, 9.1; 7.2, 9.2)  may be brought into contact with each other upon actuation of the switch device (1), and where the auxiliary magnet (Fansano, 770) is arranged on that side of the first or second contact (7.1, 9.1; 7.2, 9.2) which is facing away from the respective other contact.
Regarding claim 8, Kralik in combination with Fasano further disclose that the auxiliary magnet (770) is firmly connected with the respective contact (7.1, 7.2, 9.1, 9.2).
Regarding claim 10, Kralik in combination with Fasano further disclose that the auxiliary magnet (770), however, silent on a rare-earth magnet.
Kralik discloses where permanent magnets (2.1; 2.2) are rare-earth magnets [para. 0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary magnet, as taught by Fasano, with the rare earth magnets of Kralik, thereby using a rare earth magnet that allows the magnet to generate a relatively strong magnetic field relative to the size of the magnet.
Allowable Subject Matter
Claims 4-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 5, the prior art fails to teach or show, alone or in combination, the claimed switch device in that two auxiliary magnets are provided, where the two auxiliary magnets are arranged symmetrically to each other with respect to a plane of symmetry of the arc blowing device defined by the plane of extension of the central pole plate.
Regarding claim 9, the prior art fails to teach or show, alone or in combination, the claimed switch device in that the auxiliary magnet is retained in a recess of a housing of the switch device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ignatov et al, Kreuzpointner et al, Garving et al, Baujan et al, Theisen et al, Eriksson et al and Schmitz et al are examples of switches comprising contact points and arc blowing devices having magnets generating magnetic fields, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833